Case 3:19-cv-00879-JRW-CHL Document 20 Filed 04/08/20 Page 1 of 2 PageID #: 146




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:19-CV-879-JRW-CHL


 JOSHUA SIMPSON,                                                                        Plaintiff,

 v.

 LINCOLN HERITAGE COUNCIL, INC., et al.,                                            Defendants.

                                              ORDER

        Before the Court is the second Motion for Extension of Time to Answer Plaintiff’s

 Complaint filed by Defendants Lincoln Heritage Counsel, Inc.; Jason Pierce; and David Sikes

 (collectively the “Non-Stayed Defendants”). (DN 18.) Defendants requested an extension through

 fourteen days from the date the Court rules upon the Non-Stayed Defendants’ Motion to Stay

 Proceedings Pending Resolution of Bankruptcy (DN 16). (Id.) In support, Defendants stated that

 they needed additional time to formulate a plan with respect to the bankruptcy proceedings and

 the insurance that covered the Non-Stayed Defendants legal fees prior to the filing of the

 bankruptcy petition. (Id.) Plaintiff filed a response in opposition arguing that the Defendants had

 not shown good cause for an extension and had demonstrated abusive tactics by waiting until the

 day before the current extension expired to file the instant motion for extension. (DN 19.) Plaintiff

 also argued that the Non-Stayed Defendants’ stated reasons for the extension were so general they

 could apply to any case. (Id.) The Court finds that the Non-Stayed Defendants have shown good

 cause for their requested extension given the pending motion and the likelihood that the ongoing

 bankruptcy would impair their ability to investigate Plaintiff’s allegations and the availability of

 an affirmative defenses.
Case 3:19-cv-00879-JRW-CHL Document 20 Filed 04/08/20 Page 2 of 2 PageID #: 147




         Accordingly,

         IT IS HEREBY ORDERED that the Non-Stayed Defendants’ Motion for Extension of

 Time to Answer Plaintiff’s Complaint (DN 18) is GRANTED. Defendants Lincoln Heritage

 Counsel, Inc.; Jason Pierce; and David Sikes shall file an answer or response to Plaintiff’s

 complaint within fourteen days of the Court’s ruling on their pending Motion to Stay Proceedings

 (DN 15).




 cc: Counsel of record, Pro se Plaintiff
     April 8, 2020



 Appeal of this Order is subject to the terms and time limitations of Fed. R. Civ. P. 72(a) and L.R.
 72.2.




                                                  2
